Citation Nr: 0004217	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to April 
1955.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
RO.  

The Board remanded the case in October 1998 for additional 
development.  



FINDING OF FACT

The veteran has presented a claim of service connection for 
PTSD which is plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  64 Fed. Reg. 32,807-
32808 (1999) (codified at 38 C.F.R. § 3.304 (f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes the recent December 1998 report of 
a VA examination which establishes that the veteran has a 
diagnosis of PTSD due to "[s]tressor related to exposure to 
circumstances while stationed in Korea."  However, the 
examiner did not identify an independently verified stressor 
sufficient to support that diagnosis.  

As the veteran's testimony, for the purposes of well 
groundedness, is sufficient evidence to establish an in-
service stressor, and because the VA medical evidence 
contains a diagnosis of PTSD attributable to the veteran's 
reported in-service stressors, the Board finds the claim of 
service connection for PTSD to be well grounded.  38 U.S.C.A. 
§ 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  






REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78.  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The record included an April 1998 PTSD Questionnaire in which 
the veteran detailed his claimed experiences in Korea.  The 
veteran reported that he had witnessed, at "Suwon City," in 
the spring of 1953, children climb through barbed wire fences 
and eat food from the trash thereafter become ill.  
Additionally, the veteran reported that the unit to which he 
had been assigned while in Korea had helped build the "51st 
airstrip at Suwon for jet aircraft."  Furthermore, the 
veteran reported that he had witnessed a soldier die as he 
returned to "Akak compound."  The veteran stated that the 
dying soldier had grabbed him by the legs and that he had 
been unable to break loose.  The veteran also stated that he 
had flown on a "C124" from Seoul, Korea to Japan to attend 
training and that the plane had crashed on the return flight 
the next morning and killed everyone on board.  The veteran 
also indicated that he had been stationed at Fairchild Air 
Force base and assigned to the "530th MATRON" and that, 
after his unit reported to Korea, his unit had been assigned 
to the "802nd Aviation Engineers (SCARWOFF)."  

The veteran also reported a history of stressors in a May 
1998 VA PTSD examination.  The report of examination noted 
that the veteran had mild symptoms of anxiety and that he was 
generally functioning well.  The report noted a diagnosis of 
anxiety disorder, not otherwise specified.  

In a July 1998 RO hearing, the veteran testified to 
additional details regarding his claimed in-service 
stressors.  The veteran also testified that he had witnessed 
soldiers treat civilians inhumanely and that he had been 
threatened and told not to report what he had witnessed.  

When the Board remanded the case in October 1998, it was 
requested that the veteran be contacted in order to have him 
provide specific details regarding his claimed inservice 
stressful events.  The RO requested this information in 
November 1998; however, the veteran did not respond to this 
request.  

The record also indicates that the veteran again reported his 
stressors during a December 1998 VA PTSD examination, but 
specific information to facilitate verification of the 
claimed stressors was not provided.  

The Board observes that the record indicates that the United 
States Armed Services Center for the Research of Unit Records 
has not been contacted in an attempt to verify the veteran's 
claimed in-service stressors.  The Board further observes 
that portions of the veteran's service record, including a DA 
Form 20 and a DD Form 230, are associated with the claims 
folder.  These records indicate that the veteran had served 
in Korea and participated in two campaigns from April to July 
1953.  

The RO should again contact the veteran and request that he 
provide specific information regarding each claimed service 
stressor.  The Board emphasizes, for the veteran's benefit, 
that the duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Court has held that requiring a 
claimant to provide this information to VA does not represent 
an impossible or onerous task.  Id. at 193.  

Additionally, the Board observed in the October 1998 Remand 
that certain VA medical records were not associated with the 
claims folder.  Specifically, VA outpatient treatment records 
from September 1997 noted that the veteran had been 
administered several tests, including the PTSD Scale, 
Dementia Rating Scale and the Minnesota Multiphasic 
Personality Inventory 2, and that full reports were to have 
followed.  These reports, as well as any additional 
outpatient treatment records, are not associated with the 
claims folder.  

VA medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Because the record indicates that 
all relevant VA medical records have not been associated with 
the claims folder, the veteran's claim must be remanded for 
further development.  

Therefore, the Board finds that a remand is required in this 
case.  The veteran has put VA on notice that competent 
evidence exists that might support his claim of service 
connection for PTSD.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to specifically include the VA outpatient 
testing reports indicated in the 
September 1997 VA outpatient treatment 
records, which have not been previously 
secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
more specific information regarding the 
claimed stressors to which he was exposed 
during his period of service in order to 
assist in verification.  He should be 
instructed to provide specific details of 
the claimed stressful events during 
service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be 
informed that the Court has held that 
requiring a claimant to provide this 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
including the veteran's service records 
associated with the claims folder, should 
be sent to USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197.  That agency should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  

4.  The RO should then schedule the 
veteran for VA examination in order to 
determine the nature of the claimed 
psychiatric disorder.  All indicated 
testing should be performed.  The claims 
folder should be made available to the 
examiner for review in connection with 
evaluation.  Based on his/her review of 
the case, the examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
then the criteria and the specific 
stressor(s) sufficient to support the 
diagnosis should discussed.  The examiner 
must make any diagnosis of PTSD based on 
the diagnostic criteria as set forth in 
DSM IV.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



